Case 2:21-cv-14049-AMC Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT PIERCE DIVISION

 GLORIA ANNE MORRISON,

              Plaintiff,
  vs.                                                 Case No.__________________
 SENIOR RESOURCE ASSOCIATION, INC.,
 a Florida Not for Profit Corporation,

              Defendant.
 _____________________________/
                                     COMPLAINT
        Plaintiff, GLORIA ANNE MORRISON, sues Defendant, SENIOR RESOURCE
 ASSOCIATION, INC., and states as follows:
                                    JURISDICTION

 Jurisdiction in this Court is proper because retaliation for asserting rights under the
 Families First Corona Virus Response Act (“FFCRA”) violate the Fair Labor Standards
 Act, as Amended, (“FLSA”), 29 U.S.C. §201, et.seq.

                                        VENUE

        Venue is proper in this Court as the Defendant maintains business operations
 within the Southern District of Florida.

                                        PARTIES

        1.    Plaintiff, GLORIA ANNE MORRISON, is a citizen of the State of Florida,
 residing in Indian River County.
        2.    Plaintiff is an employee within the meaning of 29 C.F.R. § 826.40.

                                            1
Case 2:21-cv-14049-AMC Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 5




         3.       Defendant, SENIOR RESOURCE ASSOCIATION INC., is a not-for-profit
 business that provides services to older adults and transportation to all.
         4.       Defendant is an employer within the meaning of 29 C.F.R. § 826.40.



                                              FACTUAL ALLEGATIONS
         5.       Plaintiff worked for Defendant for approximately three years.
         6.       In the Spring of 2019, Plaintiff was diagnosed with breast cancer for
 which she underwent three surgeries and a procedure before starting radiation in
 July 2019. Plaintiff took leave under the Family Medical Leave Act while she was
 undergoing the radiation treatment.
         7.       On March 9, 2020, the Governor of the State of Florida declared a state
 of emergency as a result of COVID 19. On April 1, Governor DeSantis issued an
 Executive Order requiring all senior citizens and individuals with significant
 underlying medical conditions (including immunocompromised status and cancer)
 to stay at home to limit the risk of exposure to COVID-19.
         8.       Plaintiff had cancer as well as a compromised immune system, having
 received radiation therapy within the last six months. Based on this Executive
 Order, the majority of Defendant’s employees were working from home. Plaintiff
 asked if the telephones could be forwarded to her home and appointments could
 be made for clients that needed to come to the office so she could also work from
 home and only have to physically come to the office to check the mail and for
 scheduled appointments.
         9.       Defendant indicated that the phones could not be forwarded 1 so


 1
   Although Plaintiff is aware of at least one occasion that occurred in July 2020 where the phone lines were
 transferred when there was a possible chance of a hurricane coming.

                                                          2
Case 2:21-cv-14049-AMC Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 5




 Plaintiff would have to physically come to the office.
       10.      Due to her concerns about her immunity issues, Plaintiff contacted her
 doctor, Sharon Noori, M.D. Dr. Noori provided Plaintiff with a work excuse advising
 that, due to having been diagnosed with breast cancer and undergoing treatment,
 she should be permitted to work from home to avoid potential exposure to the
 COVID virus.
       11.      Rather than allowing her to work from home, in response to the
 doctor’s note, Defendant placed Plaintiff on leave under the Families First Corona
 Relief Act.
       12.      Plaintiff returned to work in June 2020.
       13.      Throughout her employment, in addition to her regular job duties,
 Plaintiff often helped in other departments. Throughout her employment, Plaintiff
 had discussed her desire to advance in her career with Defendant.
       14.      On July 17, 2019, Plaintiff received a performance appraisal in which
 she was rated above average in 12 out of 13 categories.
       15.      On July 27, 2020, Plaintiff received a performance appraisal in which
 she was rated above average in 12 out of 13 categories.
       16.      At one point, Plaintiff was told by Natalie Kutina, Compliance Case
 Manager who supervises case managers and case aides, that she would be
 transitioning into the position of Case Aide, which would be considered a
 promotion.
       17.      For a couple of weeks, Plaintiff was doing the invoices/billing, which is
 approximately fifty percent of the duties of the Case Aide. Plaintiff was performing
 these duties on top of her regular responsibilities of her job.



                                             3
Case 2:21-cv-14049-AMC Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 5




        18.     Subsequently, Plaintiff was advised that she would have to interview
 for the position. The interview was conducted by Shawna Callaghan, Director of
 Programs (“DOP”) and Karen Deigl, the Chief Executive Officer (“CEO”) of
 Defendant.
        19.     During the interview, Ms. Deigl stated that she was concerned about
 the leave Plaintiff had taken under the FFCRA and was inclined not to consider her
 for advancement. Ms. Deigl asked Plaintiff what she intended to do if there were
 a similar situation where it was suggested that employees work from home.
 Plaintiff responded that she hoped not to be in that situation again.
        20.     Plaintiff received an email stating that she did not receive the position.
        21.     On November 6, 2020, Plaintiff submitted her resignation advising that
 she could not continue to work for Defendant based on being discriminated against
 for having taken protected leave under the FFCRA. No response was received to
 Plaintiff’s resignation letter.
              COUNT 1 RETALIATION FOR TAKING LEAVE UNDER THE FFCRA
          The foregoing paragraphs are incorporated as if fully stated herein.

        22.     Plaintiff was placed on leave under the FFCRA and subsequently
 returned to work.
        23.     Plaintiff had been told that she would be promoted to the position of
 Case Aide.
        24.     Instead of receiving the promotion, Plaintiff was required to interview.
        25.     During the interview Defendant’s CEO advised that she was concerned
 about Plaintiff taking leave (which qualified under the FFCRA) and not inclined to
 promote her because of it. The CEO specifically inquired what Plaintiff would do if
 there were another situation where she faced with the need to take leave again

                                             4
Case 2:21-cv-14049-AMC Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 5




 given her history of cancer and compromised immunity            in the COVID-19
 environment.
       26.   Plaintiff was denied the promotion based on taking protected leave
 and the potential need to do so in the future.
       WHEREFORE, Plaintiff demands damages for lost wages, benefits, front pay,

 stress, anxiety, emotional distress, and liquidated damages; prejudgment and post

 judgment interest; attorney’s fees and costs; and any other relief the Court deems

 just and proper.

                                   JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: January 28, 2021               Respectfully submitted,
                                       /s/Beth Coke
                                       Beth Coke
                                       Fla. Bar. #70726
                                       Beth@cokeemploymentlaw.com
                                       Coke Employment Law
                                       131 N. 2nd Street, Suite 204
                                       Fort Pierce, Fl. 34950
                                       Telephone: (772) 252-4230
                                       Facsimile: (772) 252-4575
                                       Attorney for Plaintiff




                                          5
